Citation Nr: 1747492	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  03-07 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983 and from February 1985 to June 2000.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in April 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case has a lengthy procedural history, and a discussion of its history would be helpful in describing the claim on appeal.  In an April 2001 rating decision, the RO granted service connection for postoperative residuals of cervical spine fusion at C6-C7 and assigned a 10 percent evaluation, effective from July 1, 2000.  By subsequent rating action, the evaluation was increased from 10 percent to 20 percent, effective from July 1, 2000, and a temporary total rating based on the need for convalescence following cervical spine surgery was assigned from November 2, 2001, to July 31, 2003, followed by the assignment of a 40 percent rating from August 1, 2003.  

In February 2006 decision, the Board denied claims for higher initial ratings for the Veteran's cervical spine disorder and an extension of his temporary total rating.  That decision was appealed to the United States Court of Appeals for Veterans Claims, which by a July 2008 order vacated the Board's decision of February 2006 decision and remanded the issues to the Board for further review, including the raised issue of TDIU entitlement.  The Board in January 2010 and again in March 2012 remanded the issues before it to the RO for additional actions.  In January 2014, the Board granted an increased rating of 30 percent for the Veteran's cervical spine disorder from July 1, 2000, to May 29, 2001.  A disability rating in excess of 40 percent from May 30 to November 1, 2001, and on and after August 1, 2003, was denied.  The Board also denied the Veteran's appeal for an extension of a temporary total rating assigned up to July 31, 2003.  At that time, the Veteran's appeal for a TDIU was remanded.  

Thus, the issue on appeal is entitlement to TDIU.  The appeal period ranges from July 1, 2000, to August 8, 2010, when the Veteran became employed on a full time basis.  However, Board will not consider whether a TDIU is warranted for the period when the Veteran was in receipt of a temporary total rating assigned pursuant to 38 C.F.R. § 4.30 for his cervical spine, from November 2, 2001, to July 31, 2003.  In that regard, the Board notes that the award of a 100 percent rating does not necessarily render moot a claim of entitlement to a TDIU.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  A separate TDIU predicated on one disability (although perhaps not ratable at the schedular 100 percent level) when considered together with another disability separately rated at 60 percent or more could warrant special monthly compensation (SMC) under 38 U.S.C.A. § 1114(s). Bradley, at 293-94.  VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU independent of the other 100 percent disability rating.  Bradley, at 293-94.  However, from November 2, 2001, to July 31, 2003, the Veteran's only service-connected disability was his cervical spine disorder.  Thus, while in some circumstances the award of a 100 percent rating does not render moot a claim of entitlement to a TDIU, it does here.

This leaves two appeal periods for consideration.  The Board must determine whether a TDIU is warranted from July 1, 2000, to November 1, 2001, and from August 1, 2003, to August 8, 2010.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  LCM contains VA treatment records that are not associated with VBMS.  Otherwise, LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, the service-connected cervical spine disorder prevented him from securing or following substantially gainful employment from July 1, 2000, to November 1, 2001, and from August 1, 2003, to August 8, 2010.

CONCLUSION OF LAW

The criteria for an award of TDIU have been met from July 1, 2000, to November 1, 2001, and from August 1, 2003, to August 8, 2010. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.3, 4.15, 4.16(b) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the fully favorable disposition in the instant matter, a detailed discussion of VA's various duties to notify and assist is unnecessary, as any potential failure of VA in fulfilling these duties is harmless error.

A total rating based on unemployability is warranted when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016). 

Generally, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. Part 3, §§ 3 .340, 4.16(a).

However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet the percentage standards if he is unemployable by reason of his service-connected disabilities.  If a Veteran is found to be unemployable solely due to his service connected disabilities, then the case is to be referred to the Director of Compensation and Pension for extraschedular consideration.  The question therefore becomes whether or not the Veteran is unable to secure or follow a substantially gainful occupation solely due to service connected disabilities. 38 C.F.R. § 4.16(b).

The issue is not whether the Veteran can find employment generally, but whether the Veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose, 4 Vet. App. at 363.

In this case, service connection has been established for the Veteran's cervical spine disorder only.  This disability is evaluated as 30 percent disabling from July 1, 2000, to May 29, 2001.  From May 30, 2001, to November 1, 2001, it is rated as 40 percent disabling.  From August 1, 2003, it is rated as 40 percent disabling. As service connection is in effect for only one disability with either a 30 or 40 percent evaluation, the Veteran does not meet the requirements for consideration for TDIU on a schedular basis. 38 C.F.R. § 4.16(a).  However, the Veteran is still eligible for TDIU on an extraschedular basis if the evidence supports his claim.

In October 2016, the Director, Compensation Service, found that the Veteran was not entitled to TDIU on an extraschedular basis.  Preliminarily, the Board notes that it is not bound by an adverse determination by the Director regarding extraschedular entitlement to TDIU, which is in essence a decision by the agency of original jurisdiction reviewable de novo by the Board, and thus, no different than a RO's decision in terms of its effect on the Board's statutory jurisdiction and standard of review. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2016).

In February 2000, during service, the Veteran underwent a cervical MRI that showed a large ventral spur situated at the C6-C7 centrally and to the left of midline, associated with cord compression and probably early myelomalacia.  Thereafter, in March 2000, he underwent a cervical decompression and fusion of the C6-C7.  In a June 2000 VA examination, the Veteran was noted to be maintaining a fairly sedentary life, as he was still relatively recently postoperative, without fusion healing.  The examiner noted that the Veteran had recently seen a neurosurgeon who restricted the Veteran to seeking employment in a sedentary office job without repetitive neck movements.  The examiner noted that the Veteran was currently unemployed.  

In November 2001, the Veteran underwent a C6 complete vertebrectomy, C5-C6 and C6-C7 microdissection with microscopic spinal cord decompression, a C5 to C7 anterior cervical fusion, C5 to C7 anterior cervical plating, and harvesting and preparation of structural iliac crest bone graft.  He subsequently underwent another procedure for his cervical spine in April 2003.  

In an April 2003 letter, Dr. DSR, who had treated the Veteran since February 2000, noted this prior history and that he had been the operating physician for the three surgeries.  The doctor explained that the Veteran was still under his care and currently remained not capable of working.  

The Veteran was released from care from Dr. DSR in 2004.  In a January 2004 treatment note, the Veteran was noted to be eight months post-op from his posterior cervical fusion in April 2003.  He still had occasional fatigue, neck aches, and headaches at the end of the day with repetitive activity, but he was not taking any medications at that time.  A neurologic examination was normal, and his incision had healed fine.  The Veteran had finished physical therapy, and he was in a home exercise program.  

The Veteran presented for an examination with VA in October 2004.  The examiner noted that the Veteran was last seen by Dr. DSR in April 2004 and when he was released from care.  The Veteran indicated that he was placed on no restrictions on being released from care, which the examiner interpreted as the Veteran having no limitations placed on his activities.  At the time, the Veteran was attending school full-time with no restrictions.  The examiner noted that the Veteran would have symptoms that would likely be permanent in nature.  The restriction in cervical motion would be permanent in nature.  

In a February 2005 submission, the Veteran described not being able to perform even the most rudimentary tasks.  In a November 2005 statement, the Veteran described that he was limited to home bound activities with periodic events outside of the house primarily for food shopping and medical appointments from 2000 to 2003.  After his 2003 cervical spine surgery, the Veteran was able to start washing dishes and putting them away on a daily basis.  Small gains such as this led the Veteran to apply for Vocational Rehabilitation with VA.  The school the Veteran attended in this program required him to only carry one book per day and sit in class four hours for four days per week.  The Veteran described that it took him two years before his endurance permitted him to perform the abovementioned tasks.  He also noted that it was not until approximately November 2004 that he was able to build his endurance for driving beyond a few miles on a regular basis.  He noted that driving longer distances was only possible with a vehicle with a soft suspension.  In a less forgiving vehicle, he would only be able to drive for short periods and only once in a longer period of time.  

VA treatment records from October 2007 and March 2008 document complaints of cervical spine pain.  In an April 2008 treatment note, the Veteran reported that any jostling or bumps would aggravate his neck pain.  He was unable to perform activities at home such as laundry due to his neck pain.  Driving to care at the VA medical center helped the Veteran to conclude that he should discontinue care with the VA chiropractor.  

The Veteran presented for another VA examination in March 2010.  Then, it was noted that the Veteran was unemployed and that he had remained so since his discharge in 2000.  The Veteran had undergone vocational rehabilitation through VA and completed this program in 2006.  Thereafter, he underwent a similar program at Jefferson Barracks.  This program ended in 2008.  After further discussion of the interim medical history following the Veteran's surgeries, the examiner opined that the Veteran was likely not able to pursue any job opportunities that involved any sort of heavy physical activity, such as lifting and bending.  The Veteran was able to perform sedentary work such as desk work, work at a home, or work in an office setting.  The examiner noted that the Veteran has issues with driving for any significant length of time or distance.  However, he would be able to perform telephone, computer, desk, and administrative work.  

The Veteran submitted a statement in May 2010.  He reported that during the many years he spent going through surgeries and post-operative periods, taking care of his day-to-day needs was all he was able to do.  After his most recent surgery in 2003, there was a point where he was able to do more than just take care of his day-to-day needs.  However, what he was able to sustain needed to be balanced by its impact on his basic needs and not being a danger to himself or others.  The Veteran explained that performing some tasks by themselves was achievable, but in combination with other tasks, the initial tasks were not achievable.  He would need recovery periods on a daily basis in order to be able to sleep and perform activities of daily living the following day.  The Veteran stated that the more he did, the more time he needed to recover.  He described his periods of rest as incapacitating episodes that would average over two and a half hours per day and exceeding six weeks per year.  The Veteran noted that VA was aware that he was under the care of a primary care physician until 2004, and he expressed his confusion as to why he had not been assigned a VA neck/spine specialist to assist him in continued care and rehabilitation.  

In a May 2010 TDIU claim, the Veteran denied being under a doctor's care and/or hospitalized within the past 12 months.  Consistent with his history in the VA Vocational Rehabilitation program, he listed his highest level of education as college.  He also provided a list of employment opportunities he had applied for unsuccessfully from 2000 to 2008, the list totalling over 30 opportunities. 

A June 2010 SSA earnings record noted there were no earnings for the years 2001 to 2008 and his 2009 earnings were not yet recorded.  Efforts to obtain any records developed or utilized by the SSA in rendering any decision as to the Veteran's permanent and total disablement were unsuccessful, leading to entry of a formal finding as to their unavailability by VA in October 2012.  

An October 2010 VA vocational rehabilitation closure statement noted that in June 2003, the Veteran had applied for training and had pursued a program of education leading to the award of an Associate's degree and a Bachelor of Science degree in computer engineering and network technology.  Employment assistance was provided subsequently, but without placement in a suitable information technology position.  An unpaid work experience with VA was attempted and later completed in April 2008 and he was placed in a permanent, full-time paid position as a VA information technology specialist in August 2010.  Closure of his VA Chapter 31 program was then effectuated in October 2010.  

VA provided an examination in December 2015.  The examiner reviewed the Veteran's medical history and conducted an in-person interview with the Veteran.  Considering the Veteran's history, the examiner found that full-time employment more likely than not would have been difficult due to the multiple surgeries and convalescent time in between them.  However, the examiner opined that since the Veteran's primary care provider for his cervical spine released the Veteran sometime in 2004, the Veteran had improved his function thereafter, and should have been capable of at least sedentary level activity at that time.  The examiner noted that the Veteran's current job is basically sedentary, but the Veteran would lift and carry up to 25 pounds without apparent difficulty.  The examiner thus opined that it was at least as likely as not that the Veteran was not employable on a sustained basis even at the sedentary level between July 1, 2000, and the point of release by the Veteran's doctor, Dr. DSR, in 2004.  

An April 2016 Rehabilitation Closure Statement noted that the Veteran initially applied for the Vocational Rehabilitation and Education program in June 2013.  Prior to that date, he had retired from the United States Army where he had worked in the IT field.  After the Veteran applied, his counselor determined that further training in the IT field would enhance the Veteran's employability.  The letter noted that the Veteran's vocational goal was established as the acquisition of an Associate's degree in network technology.  Following completion of this degree, the Veteran continued education and attained his Bachelor's degree in computer technology.  He achieved this degree in May 2005.  Thereafter, the Veteran was provided with extensive job placement assistance.  He was also referred to the Lakes Country Recourse Center for individual job placement assistance.  Despite these efforts, the letter documented, the Veteran was unable to secure a job in the IT field.  The Veteran's employment coordinator arranged for the Veteran to enter a nonpaid work experience program with VA.  The Veteran completed this program in April 2008, when he was again placed in job ready services.  The letter explained that, due to the Veteran's medical problems, he continued to have difficulty securing employment.  He finally obtained permanent full-time employment in August 2010 as an IT specialist.  This employment was found to be the direct result of the training and job placement assistance the Veteran received through his Vocational Rehabilitation program with VA.  

In September 2017, VA received an August 2017 opinion from PC, a certified vocational evaluator and senior disability analyst and diplomat.  PC had served as a vocational expert for the SSA in addition to serving as a vocational rehabilitator since 1987.  PC thoroughly detailed the Veteran's history, to include his medical and employment history.  PC noted that the Veteran had suffered from chronic pain and physical limitations associated with his back condition, failed spinal fusion surgery, and multiple subsequent surgeries during the period from July 1, 2000, to August 8, 2010.  He had experienced debilitating episodes of pain, these episodes occurring several times per week and lasting for prolonged periods of time.  The negative vocational impact produced by these episodes of pain would include disturbances in concentration and completion of tasks, frequent unscheduled absences, and unacceptable levels of prolonged absenteeism from his place of employment.  The reoccurrence of these episodes of pain would also result in a significant negative impact on his ability to maintain a regular and predictable schedule.  PC also noted that the Veteran required pain medication on a daily basis, which would have interfered with his ability to concentrate and complete tasks in a timely manner.  PC found, with a high degree of certainty, that for the period from July 1, 2000, to August 8, 2010, the severity of the Veteran's service-connected cervical spine disability prevented him from securing and maintaining substantially gainful employment.  

The Board finds that the evidence supports a finding that the Veteran was incapable of securing or following substantially gainful employment from his time of separation from active duty in 2000 to 2004, when he was released from treatment from Dr. DSR at an unspecified date.  The December 2015 VA examiner provided a thorough rationale for his conclusion, and this rationale is supported by the thorough opinion provided by PC in August 2017.  Thus, with the exclusion of the time period where the Veteran was in receipt of a total disability rating for his cervical spine due to the need for convalescence from November 2, 2001, to July 31, 2003, the Board finds that an extraschedular TDIU is otherwise warranted.  

The opinions of record differ, however, regarding the issue of whether an extraschedular TDIU is warranted from the unspecified time of his release from treatment from Dr. DSR in 2004, to the time when the Veteran finally obtained full-time employment in August 2010.  On one hand, the VA opinions from March 2010 and December 2015 suggested that the Veteran's cervical spine disorder had improved to the point where he could perform some types of sedentary work, such as desk work, work at home, or work in an office setting.  Additionally, the Veteran participated in a Vocational Rehabilitation course with VA, earning his Bachelor's degree in 2005 and performing in an unpaid internship until 2008, which supports the 2010 and 2015 examination findings.  However, the record reveals that the Veteran participated in VA Vocational Rehabilitation in order to achieve a level of education that would enable performance in a job that would not overburden his service-connected cervical spine disorder.  This is supported by the details provided in the April 2016 Rehabilitation Closure Statement, which thoroughly documented the Veteran's efforts in education and in job placement assistance programs to obtain employment.  As late as 2008, when the Veteran reentered a job placement assistance program, it was noted that the Veteran had continued difficulty securing employment as a result of his medical problems.  He only obtained employment in August 2010 with the same agency in which he completed an unpaid internship in 2008.  The evidence thus supports that the Veteran's cervical spine disorder impacted his ability to secure and follow substantially gainful employment until that time.  

The August 2017 opinion from PC provides further support for these findings.  The opinion considers the Veteran's statements, his medical history, and provides a thorough rationale and the Board thus accords the opinion significant probative weight.   

After a review of all pertinent evidence of record, the Board finds that the Veteran's service-connected cervical spine disorder rendered him unable to secure or follow a substantially gainful occupation from July 1, 2000, to November 1, 2001, and from August 1, 2003, to August 8, 2010.  The evidence of record demonstrates that the Veteran's service-connected disorder made it extremely difficult for him to work full-time.  The evidence also demonstrates that the Veteran underwent extensive education and vocational rehabilitation before he was able to finally begin employment in August 2010.  In addition to unsuccessfully exercising different options for gainful employment and exhausting those options, the Board notes that the Veteran did not stay unemployed throughout this time period due to a lack of effort.  

Thus, the Board resolves reasonable doubt in favor of the Veteran and awards entitlement to TDIU on an extraschedular basis.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a TDIU from July 1, 2000, to November 1, 2001, and from August 1, 2003, to August 8, 2010, is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


